DETAILED ACTION

Status of Claims
The status of the claims is as follows:
	(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Claim Objections
Claims 10, 12, and 19 are objected to because of the following informalities:  
Regarding Claim 10, line 1 add “the” before “microcontroller.”
Regarding Claim 12, line 11 add “the” before “brake controller settings.”
Regarding Claim 19, line 2, the applicant introduces one or more LEDs but then uses “LEDs” later on in line 2. Please correct to “LED(s)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
(a) Regarding Claim 1, line 3 the term “the position of the brake controller” lacks antecedent basis. The examiner cannot find a previous introduction of establishing “a position of the brake controller”.
(b) Regarding Claim 1, line 5 the term “the location of the input plug” lacks antecedent basis. The examiner cannot find a previous of introduction of “a location of the input plug.”
(c) Regarding Claim 1, lines 8-9 the term “the location of the output plug” lacks antecedent basis. The examiner cannot find a previous of introduction of “a location of the output plug.”
(d) Regarding Claim 9, line 4 the term “the opposite direction” lacks antecedent basis. The examiner cannot find a previous of introduction of “an opposite direction.” 
(e) Regarding Claim 15, line 4 the term “the position of the input plug” lacks antecedent basis. The examiner cannot find a previous of introduction of “a position of the input plug.” 
(f) Regarding Claim 15, line 5 the term “the opposite direction” lacks antecedent basis. The examiner cannot find a previous of introduction of “an opposite direction.” 
(g) Regarding Claims 2-7 are rejected to for lack of antecedent basis due to dependency of claim 1 respectively. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mixon U.S. Patent 6,499,814 (hereinafter, Mixon), in view of Robertson et al. U.S. Patent 6,325,466 (hereinafter, Robertson).
Regarding Claim 8, Mixon teaches a brake controller for controlling brakes of a towed vehicle (brake controller (15) for controlling the brakes of a towed vehicle (i.e., trailer), wherein the brake controller includes a microprocessor, Mixon, Col. 6 Lines 23 to Col. 7 Line 16 and Col. 7 Line 65 to Col. 8 Line 47 and Figure 2), the brake controller comprising: 
-a housing (enclosure (i.e., housing), Mixon, Col. 10 Lines 30-32 and Figure 2); electronics disposed within the housing (electronics, such as the controller are disposed within the housing, Mixon, Figure 2), the electronics comprising: 
-a first input for a left light signal of a towing vehicle's left turn and/or left brake light (a first input for a left light signal of the towing vehicle left turn and left brake light (113), Mixon, Col. 12 Lines 10-11 and Figure 2); 
-a second input for a right light signal of a towing vehicle's right turn and/or right brake light, the second input being separate from the first input (a second input for a right light signal of a towing vehicle right turn and right brake light, the second input being separate from the first input (111) (i.e., left and right signals are separate wires), Mixon, Col. 12 Line 10 and Figure 2); …
	The examiner finds Mixon does not specifically teach the brake controller to include a microcontroller providing one or more towed vehicle brake outputs based at least in part on the first and second inputs, wherein the microcontroller can identify a hazard lighting condition based on the first and second inputs, and avoid braking the towed vehicle during the hazard lighting condition.
	Robertson discloses, teaches, or suggests the above missing limitations. Robertson, in one embodiment, teaches the braking system, which includes a microprocessor, avoiding applying the braking system when the hazard system is engaged and that the lighting inputs are separate (Robertson, Col. 5 Line 15 to Col 7 Line 3). In other words, Robertson teaches identifying a hazard lighting condition has been enabled based off the flashing lights being enabled (i.e., first and second inputs engaged via the hazard light switch) (Robertson, Col. 5 Line 15 to Col 7 Line 3). When this occurs, a capacitor in the system ensures that a false actuation of the towed vehicle brakes does not occur (i.e., disengages the braking system from actuating during the hazard lighting condition) (Robertson, Col. 5 Line 15 to Col 7 Line 3).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the brake controller of Mixon to include a microcontroller providing one or more towed vehicle brake outputs based at least in part on the first and second inputs, wherein the microcontroller can identify a hazard lighting condition based on the first and second inputs, and avoid braking the towed vehicle during the hazard lighting condition, as disclosed, taught, or suggested by Robertson.
It would have been obvious to modify and combine the cited references because avoiding braking of the towed vehicle during the hazard lighting condition avoids applying braking to the trailer system when the brake signal is not actually requested from the operator of the towing vehicle (i.e., false positives) (Robertson, Col. 5 Line 15 to Col 7 Line 3).
Regarding Claim 9, Mixon, as modified, teaches the brake controller of claim 8, wherein the brake controller comprises an input plug and an output plug, the input plug providing terminals for the first and second input, the output plug providing a terminal for at least one towed vehicle brake output, wherein the input plug faces the opposite direction as the output plug, with positions of both the input plug and the output plug being rigidly established by the housing (brake controller system includes input and output plugs with male and female connections, generally, as known in the art, one set of plugs (e.g., inputs) will be a male connection, while the other set (e.g., outputs) will be female, thus facing in the opposite direction as plugs, moreover, the positions of the plugs can be based on the rigid housing (i.e., the location of the plugs based on the location of the housing as they must be attached at least via wiring with the brake controller system), Mixon, Col. 6 Lines 28-43 and Figure 3).
Regarding Claim 10, Mixon, as modified, teaches the brake controller of claim 8, wherein microcontroller is able to receive a combined turn and stop signal, and analyzes the turn signal and stop signal combination properly to correctly identify if the towing vehicle is braking while the turn signal is activated (brake controller, which includes the microprocessor for determining signals, determines the correct desired signal when the signal is a combined turn and stop signal, thus capable of correctly identifying if the towing vehicle is braking while the turn signal is activated, Mixon, Col. 14 Line 1 to Col. 15 Line 12 and Figure 1).
Regarding Claim 11, Mixon, as modified, teaches the brake controller of claim 8.
	The examiner finds Mixon does not specifically teach the brake controller to include that the feature of avoiding braking of the towed vehicle during the hazard lighting condition can be turned on or off.
	Robertson discloses, teaches, or suggests the above missing limitations. Robertson teaches the braking system, wherein the system includes a manual brake control (Robertson, Col. 7 Lines 4-21). Thus, Robertson teaches an ability to override the condition which avoids the braking of the towed vehicle when the hazard condition is activated (Robertson, Col. 7 Lines 4-21).
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the brake controller of Mixon to include that the feature of avoiding braking of the towed vehicle during the hazard lighting condition can be turned on or off, as disclosed, taught, or suggested by Robertson.
It would have been obvious to modify and combine the cited references because having the ability to have control to apply or not apply braking when the warning lights are activated ensures an operator to have the upmost control of the vehicle, thus ensuring overall safety (Robertson, Col. 5 Line 15 to Col 7 Line 62 and Col. 7 Lines 4-21).

Claims 12, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mixon U.S. Patent 6,499,814 (hereinafter, Mixon), in view of Brickley et al. U.S. P.G. Publication 2019/0359018 (hereinafter, Brickley).
Regarding Claim 12, Mixon teaches a brake controller for controlling brakes of a towed vehicle based on inputs from a towing vehicle (brake controller (15) for controlling the brakes of a towed vehicle (i.e., trailer) based on inputs, wherein the brake controller includes a microprocessor, Mixon, Col. 6 Lines 23 to Col. 7 Line 16 and Col. 7 Line 65 to Col. 8 Line 47 and Figure 2), the brake controller comprising: a housing (enclosure (i.e., housing), Mixon, Col. 10 Lines 30-32 and Figure 2), the housing providing a rigid weatherproof exterior for the brake controller with no moving parts for entering brake controller settings exposed on the exterior of the brake controller (Mixon teaches a rigid housing which is located outside the vehicle, moreover, it is inherent to those in the art that housing attached to the outside of a vehicle is weatherproof, additionally, Mixon teaches that the brake controller has no moving parts entering the brake controller settings exposed on the exterior of the brake controller, Mixon, Col. 17 Line 58 to Col. 18 Line 45 and Figures 1-3); 
-a microprocessor within the housing, the microcontroller providing a towed vehicle brake output based in part on inputs from the towing vehicle and based in part on brake controller settings (brake controller (15) for controlling the brakes of a towed vehicle (i.e., output) based on the inputs from the towing vehicle (i.e., input signals and settings), wherein the brake controller includes a microprocessor,, Mixon, Col. 6 Lines 23 to Col. 7 Line 16 and Col. 7 Line 65 to Col. 8 Line 47 and Figures 1-2); 
	The examiner finds Mixon does not specifically teach the brake controller to include a wireless radio within the housing and in electrical communication with the microprocessor, the wireless radio being able to wirelessly receive brake controller settings from a smartphone external to the housing.
Brickley discloses, teaches, or suggests the above missing limitations. Brickley teaches electronic components stored within housing (Brickley, Paragraph 0069). Moreover, Brickley teaches the brake controller having a wireless adapter within the housing wherein the wireless adapter provides wireless radio connection to a smart phone, this allows for communication with the brake controller, wherein the brake controller can receive brake controller settings from the smartphone (Brickley, Paragraphs 0177-0180 and 200-0202). 
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the brake controller of Mixon to include a wireless radio within the housing and in electrical communication with the microprocessor, the wireless radio being able to wirelessly receive brake controller settings from a smartphone external to the housing (e.g., set gain or sensitivity for the braking), as disclosed, taught, or suggested by Brickley.
It would have been obvious to modify and combine the cited references because having a wireless system within the brake controller system allows for the device to communicate with various other systems easily (e.g., smartphone, towing vehicle, etc.) (Brickley, Paragraphs 0201-0202).
Regarding Claim 15, Mixon, as modified, teaches the brake controller of claim 12, further comprising: an input plug for receiving input signals from the towing vehicle; and an output plug providing at least the towed vehicle brake output, wherein the housing rigidly determines the position of the input plug with respect to the output plug, wherein the input plug faces the opposite direction as the output plug (brake controller system includes input and output plugs with male and female connections, generally, as known in the art, one set of plugs (e.g., inputs) will be a male connection, while the other set (e.g., outputs) will be female, thus facing in the opposite direction as plugs, moreover, the positions of the plugs can be based on the rigid housing (i.e., the location of the plugs based on the location of the housing as they must be attached at least via wiring with the brake controller system), Mixon, Col. 6 Lines 28-43 and Figure 3).
Regarding Claim 16, Mixon, as modified, teaches the brake controller of claim 12.
	The examiner finds Mixon does not specifically teach the brake controller to include that the microprocessor includes non-volatile memory which stores a serial number of the brake controller, which serial number can be paired with identifying information of a computing device during registration of the brake controller using the computing device.
Brickley discloses, teaches, or suggests the above missing limitations. Brickley teaches the brake controller including memory for storing information (i.e., towing information and identifying information) for use with a smart phone device (Brickley, Paragraphs 0070, 0077, 0170, and 0179-0180). In other words, Brickley teaches a type of serial number of the brake controller, wherein the brake controller identifying information (e.g., model number or make) is used with the smart phone device (e.g., registering the brake controller with the phone) (Brickley, Paragraphs 0077, 0170, and 0179).
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the brake controller of Mixon to include that the microprocessor includes non-volatile memory which stores a serial number of the brake controller, which serial number can be paired with identifying information of a computing device during registration of the brake controller using the computing device, as disclosed, taught, or suggested by Brickley.
It would have been obvious to modify and combine the cited references because storing identification information allows quick sharing of information between devices (e.g., brake controller and smartphone) (Brickley, Paragraph 0179).
Regarding Claim 17, Mixon, as modified, teaches the brake controller of claim 12.
	The examiner finds Mixon does not specifically teach the brake controller that is coupled with a smartphone software application which stores profile settings of the brake controller for different towed vehicles or different towed vehicle weights, which stored profile settings can be wirelessly input into the brake controller.
Brickley discloses, teaches, or suggests the above missing limitations. Brickley teaches the use of a smartphone and smartphone application to store settings of the brake controller for different towed vehicles, wherein the setting can be inputted wirelessly to the brake controller (Brickley, Paragraphs 0178-0180, 0202, 0207, and 1247).
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the brake controller of Mixon to include that the brake controller is coupled with a smartphone software application which stores profile settings of the brake controller for different towed vehicles or different towed vehicle weights, which stored profile settings can be wirelessly input into the brake controller, as disclosed, taught, or suggested by Brickley.
It would have been obvious to modify and combine the cited references because storing identification information (e.g., RFID scan to store into the phone memory) allows quick sharing of information between devices (e.g., brake controller and smartphone) (Brickley, Paragraphs 0179 and 0207).
Regarding Claim 18, Mixon, as modified, teaches the brake controller of claim 12.
The examiner finds Mixon does not specifically teach the brake controller wherein the brake controller is coupled with a smart phone software application, wherein the brake controller is able to wirelessly provide one or more alerts to the software application.
Brickley discloses, teaches, or suggests the above missing limitations. Brickley teaches the smart phone connected to the brake controller wherein the brake controller can provide smart phone information such as alerts (Brickley, Paragraphs 0178-0180, 0202, 1247, and 1291 and Figure 8). 
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the brake controller of Mixon to include that the brake controller is coupled with a smart phone software application, wherein the brake controller is able to wirelessly provide one or more alerts to the software application, as disclosed, taught, or suggested by Brickley.
It would have been obvious to modify and combine the cited references because having warning generated to the smart phone / software application allows a user to be aware of potential problems (Brickely, Paragraph 1291).

Claims 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mixon U.S. Patent 6,499,814 (hereinafter, Mixon), in view of Brickley et al. U.S. P.G. Publication 2019/0359018 (hereinafter, Brickley), in further view of Chahinian et al. U.S. P.G. Publication 2014/0129039 (hereinafter, Chahinian).
Regarding Claim 13, Mixon, as modified, teaches the brake controller of claim 12.
	The examiner finds Mixon does not specifically teach the brake controller to include the microprocessor and the wireless radio are jointly potted within the brake controller housing.
	Chahinian discloses, teaches, or suggests the above missing limitations. Chahinian teaches the electronics (i.e., microprocessor and wireless radio) being potted together within the electronic housing (Chahinian, Paragraphs 0046, 0056, and 0062 and Figures 5-6).
	 As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the brake controller of Mixon to include the microprocessor and the wireless radio are jointly potted within the brake controller housing, as disclosed, taught, or suggested by Chahinian.
	It would have been obvious to modify and combine the cited references because having the electronics potted allow for the electronics to be protected from the elements (Chahinian, Paragraph 0056).
Regarding Claim 14, Mixon, as modified, teaches the brake controller of claim 13.
The examiner finds Mixon does not specifically teach the brake controller to include an antenna for the wireless radio extends outside the potting and within the housing.
Chahinian discloses, teaches, or suggests the above missing limitations. Chahinian teaches the electronics (i.e., microprocessor and wireless radio) being potted together within the electronic housing and the radio extends outside the potting and is also within the housing (Chahinian, Paragraphs 0046, 0056, and 0062 and Figures 5-6).
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the brake controller of Mixon to include an antenna for the wireless radio extends outside the potting and within the housing, as disclosed, taught, or suggested by Chahinian.
It would have been obvious to modify and combine the cited references because having the electronics potted allow for the electronics to be protected from the elements, while having an antenna extending from the electronics ensures no inference (Chahinian, Paragraph 0056).
Regarding Claim 19, Mixon, as modified, teaches the brake controller of claim 12.
	The examiner finds Mixon does not specifically teach the brake controller to include that the brake controller further comprises one or more LEDs visible outside the housing, with the LEDs being able to indicate one or more of whether the brake controller is powered, whether a trailer is detected, and whether a wireless signal is connected.
	Chahinian discloses, teaches, or suggests the above missing limitations. Chahinian teaches having one or more LEDs for displaying status indicators for the overall electronics (Chahinian, Paragraphs 0089, 0077, and 0151). Thus, one skilled in the art would understand the use of the status LEDs to achieve the same specific statues (e.g., trailer detected and wireless signal is connected).  
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the brake controller of Mixon to include that the brake controller further comprises one or more LEDs visible outside the housing, with the LEDs being able to indicate one or more of whether the brake controller is powered, whether a trailer is detected, and whether a wireless signal is connected, as suggested by Chahinian.
It would have been obvious to modify and combine the cited references because showing status information (e.g., LEDs status information) allows a user to quickly see desired information of the system and then act based on the information, if needed (Chahinian, Paragraph 0151).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J CROMER/Examiner, Art Unit 3667